Citation Nr: 1516361	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-35 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether clear and unmistakable error (CUE) is present in the November 2000 rating decision that reduced a 100 percent disability rating for service-connected posttraumatic stress disorder (PTSD) to 70 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In a March 2014 decision, in pertinent part, the Board found that the November 2000 rating decision, which reduced the disability rating for PTSD from 100 percent to 70 percent, was not clearly and unmistakably erroneous.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted a Joint Motion for Partial Remand (JMR) which vacated the determination that there was no CUE in the November 2000 rating decision that reduced the Veteran's rating for PTSD from 100 percent to 70 percent, and returned that issue to the Board for further development in compliance with the JMR.  The remaining issues adjudicated in the March 2014 Board decision were not appealed to the Court, and are not in appellate status.


FINDINGS OF FACT

1.  The November 2000 rating decision to reduce the disability rating for service-connected PTSD from 100 percent to 70 percent was failed to apply regulations set forth in 38 C.F.R. §§ 3.343 and 3.344 (2000), and failed to make a finding that there was material improvement of PTSD under the ordinary conditions of life.

2.  The evidence of record at the time of the November 2000 rating decision did not show material improvement of PTSD under the ordinary conditions of life.

3.  Application of 38 C.F.R. §§ 3.343 and 3.344 to the facts of the case in November 2000 would have manifestly changed the outcome of the decision, that is, would have resulted in no reduction of rating for PTSD.


CONCLUSION OF LAW

The November 2000 rating decision that reduced the disability rating for PTSD from 100 percent to 70 percent was clearly and unmistakably erroneous, and should be reversed.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Further, the Board is granting the full benefit sought on appeal with regard to the CUE issue decided herein; therefore, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Clear and Unmistakable Error in the November 2000 Rating Decision

The Veteran alleges clear and unmistakable error (CUE) in a prior November 2000 rating decision, which purported to reduce the disability rating for PTSD from 100 percent to 70 percent, effective February 2001.  The Veteran contends that, at the time of the November 2000 rating (reduction) decision, the service-connected PTSD had remained consistent in severity, and that there had been no improvement in the PTSD since service connection was granted in a July 1994 rating decision.

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In the present case, the Veteran alleges CUE in a prior November 2000 rating decision which reduced the disability rating for PTSD from 100 percent to 70 percent.  The pertinent laws and regulations at the time of the November 2000 decision were essentially the same as they are now.  Specifically, under 38 C.F.R. § 3.343(a) for total disability ratings, when warranted by the severity of the condition, will not be reduced, in the absence of clear error, without examination showing material improvement in the condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending re-examination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343 (2000).

In cases involving a change in medical findings or diagnosis, such cases will be handled so as to produce the greatest degree of stability of evaluations consistent with the laws and regulations governing disability compensation.  It is essential that the entire record of examination s and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, besides examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related illness.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g., residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examination reflecting the results of bed rest.  Moreover, though material improvement in the condition is clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  When there is a change in diagnosis, caution must be exercised in the determinations as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibility of a diagnosis entity independent of the service-connected disability.  38 C.F.R. § 3.344(a) (2000).

If doubt remains, after according due consideration to all the evidence developed, as indicated in 38 C.F.R. § 3.344(a), the rating will continue in effect but the rating agency may determine the time that will be allowed to elapse before re-examination is to be made.  38 C.F.R. § 3.344(b) (2000).  The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings that have continued for long periods at the same level (5 years of more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examinations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c) (2000).

In Schafrath v. Derwinski, 1 Vet. App. 589 (1991) a 10 percent rating for a wrist disability had been in effect for more than 5 years; therefore, 38 C.F.R. § 3.344(a) was applicable.  The record before the Court was incomplete and the Court was unsure of the completeness of the record before VA.  Numerous VA regulations were cited regarding the need for a complete record, including 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41, 4.42.  The Court found that with 38 C.F.R. § 3.344(a) being applicable and the record not establishing that the requirements thereof were fulfilled, the rating reduction was void ab initio and the disability evaluation prior to reduction was reinstated.  Schafrath, 1 Vet. App. at 591 -96.

In Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992) addressing a reduction of a 100 percent rating for schizophrenia which had been in effect for more than 19 years (but less than 20 years) it was noted that 38 C.F.R. § 3.343(a) and 38 C.F.R. § 3.344(a) provided that, unless all the evidence of record established that a condition had undergone sustained material improvement, a total disability rating in effect for 5 or more years could not be reduced on any one examination.  In that case, it was held that the failure to apply both 38 C.F.R. § 3.343(a) and 3.344(a) rendered the reduction from a 100 percent rating void ab initio.  Dofflemeyer, 2 Vet. App. at 282.  Moreover, the Court noted that an "after-the-fact justification" could not resurrect a flawed rating, one which was arrived at in derogation of VA regulations, i.e., 38 C.F.R. §§ 3.343(a) and 3.344(a).  Dofflemeyer at 282 (citing Bentley v. Derwinski, 1 Vet. App. 28 (1990)).

In Brown v. Brown, 5 Vet. App. 413 (1993) the Court addressed a case of a reduction of a rating for asthma that had been in effect for less than 5 years.  The Court noted that the combined effect of 38 C.F.R. §§ 3.105(e) and 3.400(r) was that a rating reduction could not be made effective for a minimum of 120 days after it was proposed in writing.  Brown, 5 Vet. App. at 418.  Also, under 38 C.F.R. 
§ 3.344(c) the duration of a rating for purposes of § 3.344(c) (5 years or more) was measured from the effective date assigned that rating until the effective date of the actual reduction.  Brown at 418.

Further, in Brown, the Court stated that there were at least four specific requirements applicable.  First, from the entire record of examinations and the medical-industrial history, it must be ascertained whether the recent examination was full and complete.  Second, examinations less full and complete than those upon which payment was authorized or continued will not be used for a rating reduction.  Third, ratings for diseases subject to episodic improvement, e.g., asthma, psychiatric and certain other disorders, will not be reduced on any one examination unless all the evidence clearly warrants the conclusion that there is sustained improvement.  Fourth, even if material improvement is clearly shown, the evidence must make it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Indeed, in Brown, it was noted that even in rating reduction cases, consideration had to be given to 38 C.F.R. § 4.1 (in examination and in evaluations, each disability must be viewed in relation to its history) and to 38 C.F.R. § 4.2 (examinations must be interpreted in light of the whole history, reconciling various reports into a consistent picture such that a current rating accurately reflects the elements of disability).  Thus, rating reductions must be based on a review of the entire history of disability; and, in all rating reduction cases, it must be determined not only whether there has been an improvement but whether an improvement has occurred which actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  The preponderance of the evidence must show that the rating reduction was warranted.  Brown at 421.  Furthermore, in such circumstances, it would be error to apply the provisions of 38 C.F.R. § 4.7 to require a finding that the disability picture more nearly approximates the criteria for the rating which was being reduced.  Brown at 421-22.

In Kitchens v. Brown, 7 Vet. App. 320 (1995) a 100 percent rating for a seizure disorder had been in effect for more than 5 years, which the Court stated required the application of 38 C.F.R. §§ 3.344(a) and (b) in order to warrant a reduction.  The Court noted that in such circumstance, the issue was whether the reduction was justified when the rating was in effect for more than 5 years.  Thus, VA was required to establish, by the preponderance of the evidence, in compliance with 38 C.F.R. § 3.344(a), that the rating reduction was warranted, and could not impermissibly reverse the burden by requiring a preponderance of the evidence demonstrate that an increase was warranted.  Kitchens, 7 Vet. App. at 324-25.

In this case, the evidence of record at the time of the November 2000 rating decision included a November 1993 medical report from H.D. Harper, Ph. D., which reflects that the current GAF was 45-55.  The ability to establish and maintain effective or favorable relationships with people was severely impaired, and psychoneurotic symptoms were of such severity and persistence that there was severe impairment in his ability to obtain or retain employment.

On VA psychiatric evaluation in June 1994, it was reported that the Veteran was receiving outpatient treatment and taking medication.  He complained of nightmares and flashbacks of Vietnam, difficulty sleeping, depression, hypervigilance, isolation from others, and that he lived in the country and slept with a loaded gun.  It was noted on mental status examination that the Veteran was unshaven and poorly dressed.  He was oriented and his speech was normal.  He complained of difficulty concentrating, poor retention and recall, and difficulty with short-term memory.  Thought content revealed rather severe anxiety.  He was described as extremely depressed, with crying spells, suicidal thought, survival guilt, and daily intrusive thoughts.  The diagnosis was PTSD, chronic and severe with marked symptomatology.  The impairment was noted to be marked for employment or social adaptation.

Based on the above, the Veteran was granted a 100 percent rating in a July 1994 rating decision, effective January 29, 1993, based on symptomatology of anxiety, increased irritability, sleep disturbance, hypervigilance, depression, and flashbacks.  He was taking medication and was under the care of a therapist.  He was not working.

On VA psychiatric examination in December 1996, which was conducted when the Veteran was incarcerated at the Texas Department of Criminal Justice, the Veteran's mood was described as moderately anxious and stable.  His affect was appropriate and his speech was relevant and goal directed.  He was oriented with no evidence of hallucinations or delusions.  He had a problem with recent memory.  PTSD was diagnosed, and the GAF score was 55.  The GAF score was considered provisional, as an accurate assessment could not be made because the Veteran was confined within the atypical environment of a penitentiary.

According to a September 1998 lay statement from JAR, who appears to be a fellow inmate, he has had to wake up the Veteran because of frightening nightmares.  Texas Department of Criminal Justice clinic notes for February 1999 to February 2000 reveal that on an October 1999 mental health assessment the Veteran had poor judgment and insight, was oriented, thought process was logical, and thinking was unimpaired.  When seen in January 2000, he was agitated about his medications not being available, and reported combat nightmares and flashbacks.

On VA psychiatric evaluation in November 1999, the Veteran reported combat flashbacks every few weeks, combat nightmares every 2-3 days, sleeping no more than 4 hours a night, no energy, poor concentration, increased arousal, and some paranoia.  He reported that he avoided things that reminded him of Vietnam.  On mental status evaluation, he was described as depressed and somewhat irritable.  Affect was constricted and limited to negative affect.  Chronic PTSD was diagnosed, and the GAF score was 55.  The Veteran indicated that he stopped working 10 years earlier because of medical and orthopedic problems, not because of psychiatric problems.  He did not report any difficulties in performing activities of daily living.

The November 2000 rating decision, which reduced the Veteran's disability rating for PTSD from 100 percent to 70 percent, failed to observe applicable law and regulation in reducing the rating, and failed to make a finding that there was material improvement of PTSD under the ordinary conditions of life.  Application of 38 C.F.R. §§ 3.343 and 3.344 to the facts of the case in November 2000 would have manifestly changed the outcome of the decision, that is, would have resulted in no reduction of rating for PTSD because the evidence of record at the time of the November 2000 rating decision did not show material improvement of PTSD under the ordinary conditions of life.

Because the November 2000 reduction rating was clearly and unmistakably erroneous, which affected the outcome of the decision (reduction), the November 2000 rating decision to reduce is void ab initio and must be set aside as not in accordance with the law.  See Brown at 422.  Notwithstanding the fact that the reduction effectuated in this matter was undertaken in compliance with 38 C.F.R. 
§ 3.105(e), it is nevertheless evident that such action was effectuated without specific consideration or even reference to the required findings of material improvement under the ordinary conditions of life under 38 C.F.R. §§ 3.343, 3.344.  Judicial notice is taken that the 100 percent schedular rating remained in effect from January 1993 (when service connection for PTSD was granted) to February 2001 (when the disability rating for PTSD was reduced to 70 percent), a period in excess of five years, as required for application of 38 C.F.R. § 3.344.

Specifically, in the November 1999 rating decision, the RO referenced the December 1996 and November 1999 VA examinations to support the finding that the Veteran's psychiatric disability showed maintained improvement.  Importantly, however, while the November 2000 rating decision may have found sustained improvement, the rating decision did not discuss the psychiatric evaluations prior to 1996 or explain how the Veteran's psychiatric symptoms established material improvement under the conditions of ordinary life (as required by 38 C.F.R. § 3.343(a)) between the time the grant of service connection for PTSD in July 1994 and assignment of a 100 percent disability rating, and the more current examinations in December 1996 and November 1999.

As there is no indication that the RO considered the regulatory provisions of 
38 C.F.R. §§ 3.343 and 3.344 in terminating the total rating, and as there was no finding that material improvement had been shown or, if it was established, that it had been attained under the ordinary conditions of life, particularly considering the Veteran was incarcerated, clear and unmistakable error is shown in the November 2000 rating decision.  The rating decision's failure to demonstrate that material improvement, and not only sustained improvement, had been attained under the ordinary conditions of life with respect to the PTSD cannot be cured by subsequent examination or action by VA.  Rather, the Board must look only to the evidence of record at the time of the reduction, and determine whether that action constituted CUE.

In short, the RO has not developed or adjudicated this matter as a case involving a total rating termination governed by 38 C.F.R. §§ 3.343, 3.344, the effect of which is to void ab initio the November 2000 rating decision's reduction action and to compel the Board to find clear and unmistakable error in the November 2000 rating decision.  Dofflemeyer at 280-82 (citing Browder v. Derwinski, 1 Vet. App. 204, 205 (1991)); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens at 324.

This decision does not reach the question of whether the evidence of record at the time of the November 2000 rating decision supported the 100 percent rating, but simply whether the reduction of the 100 percent rating was not effectuated in accord with dispositive legal authority, and therefore, was clearly and unmistakably erroneous in reducing the previously assigned rating of 100 percent that had been in effect for more than five years.  Any subsequent action taken to reduce the rating in question should have been in accord with the facts then presented and the governing legal criteria then in effect.  

The Board also notes that the portion of the March 2014 Board decision that denied a rating in excess of 70 percent for PTSD prior to November 20, 2008 was not appealed to the Court; however, the Board's current finding of CUE in the November 2000 rating decision renders a different outcome -- 100 percent rating continuously in effect from January 1993.  The finding of CUE in the November 2000 rating decision that reduced the PTSD disability rating from 100 percent to 70 percent effectively renders moot any subsequent claim for an "increased rating" for PTSD because the 100 percent rating for PTSD has been restored, resulting in a 100 percent PTSD rating since January 1993.  In short, given the Board's finding of CUE in the November 2000 rating decision that purported to reduce the PTSD 

disability rating from 100 percent to 70 percent, the disability rating for PTSD is now rated at 100 percent from January 29, 1993, forward, including based on the 100 percent rating for PTSD as restored from the date the rating was reduced in February 2001.


ORDER

As the November 2000 rating decision contained clear and unmistakable error in the reduction of the disability rating for PTSD from 100 percent to 70 percent, the November 2000 decision is reversed, and the 100 percent disability rating for PTSD is restored, effective February 1, 2001, forward.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


